Title: To George Washington from Alexander Hamilton, 22 September 1791
From: Hamilton, Alexander
To: Washington, George



Sir,
Philadelphia 22d Septr 1791.

I have received a letter from the Minister of France, of which the inclosed is a copy. Having full authority from you in relation to payments to France, & there being funds out of which that which will constitute the succour: requested may with propriety be made; and being fully persuaded that in so urgent & calamitous a case, you will be pleased with a ready acquiescence in what is desired. I have not hesitated to answer the Minister that the sum he asks is at his command. With the most perfect respect and truest attachment, I have the honor to be Sir, Your Most Obedient & Most Hble Servant

A: Hamilton

